     Case 2:11-cr-00119-WBS-KJN Document 378 Filed 02/23/21 Page 1 of 1


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10                                  ----oo0oo----

11

12   UNITED STATES OF AMERICA,                No. 2:11-cr-00119-02 WBS
13                  Plaintiff,

14         v.                                 ORDER
15   JUAN GALLEGOS,

16                  Defendant.

17

18                                  ----oo0oo----

19               Defendant’s Motion to Vacate, Set Aside, or Correct

20   Sentence (Docket No. 377) is hereby REFERRED to a Magistrate

21   Judge for findings and recommendation pursuant to 28 U.S.C. §

22   636(b)(1)(B).

23               IT IS SO ORDERED.

24   Dated:     February 22, 2021

25

26
27

28
                                          1
